Title: To George Washington from John Langdon, 16 June 1777
From: Langdon, John
To: Washington, George



Sir
Portsmouth [N.H.] June 16th 1777.

Your favour of the 1st of June, have Just received, in Obedience to which shall send on the few remaining Arms, as fast as possible to Springfield, it would have made me happy if few could have remained for the particular purpose mentioned, but as the State of the Armory calls for them, we have no reason to expect it.
We have been particularly unfortunate not to get in any Arms for this State, the Massachusetts have been happy enough to get in lately Twenty thousand, which will be great security to that State, I’ve received Orders from the Clothier General in Consequence of which the Cloathing has gone on to Boston.
This State has received Verry pressing Letters from the Officers of the Hampshire Troops at Ticonderoga for Cloathing, the Men for the most part being not only ragged but without Uniform. I am with particular Respect Your Excellencys Most Obedt Servt

John Langdon

